Citation Nr: 1538822	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-34 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to January 24, 2015, and in excess of 10 percent since that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran had elected a hearing before the Board and a hearing was scheduled in August 2014.  However, the Veteran withdrew his hearing request.

In September 2014, this matter was last before the Board, at which time it was remanded.  

In a February 2015 rating decision, the Appeals Management Center (AMC) increased the evaluation of bilateral hearing loss to 10 percent disabling effective January 24, 2015.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the matter to obtain VA medical records and afford the Veteran a VA examination to address the severity of his service-connected bilateral hearing loss.  In accordance with the Board's remand, the Veteran was afforded a VA examination, and VA records were obtained.  

A review of the VA records obtained discloses a September 6, 2013, VA Audiology Clinic Progress Note reflecting bilateral hearing loss.  The note conspicuously references that the Veteran's hearing was tested at that time; however, there is no audiogram associated with this note.  It thus appears to the Board, that there are outstanding relevant VA records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records. 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the specific clinical findings from the VA audiological evaluation, including the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition was measured using the Maryland CNC test (audiometrics/audiograms), from the test that occurred on September 6, 2013.  [Note: it may be necessary to contact the VA medical facility directly to obtain copies of the test results.]

2.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to an initial evaluation for bilateral hearing loss disability.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




